Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 04/21/2021. As directed, claims 1, 5-9, and 16 were amended. Accordingly, claims 1-16 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-7, 9, and 11-16 each recite “path information acquiring unit”, “time period identifying unit”, “driver selecting unit”, “vehicle control unit”, “time-of-arrival acquiring unit”, “path information generating unit”, and “notification information generating unit”, which was previously interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This interpretation is 
Claim Rejections - 35 USC § 101
Claims 1-4 and 11-16 are rejected under 35 U.S.C. 101. 
Each of claims 1 and 16, as a whole recite a mental process because the claims recite, under their broadest reasonable interpretation as drafted, a method for acquiring path information indicating a path of movement to a destination of a vehicle; based on the path information, identifying a scheduled time period in which the vehicle is scheduled to travel through a remote driving section which is a section in which the vehicle travels by being remotely driven; and referring to management data for managing an available remote driving time period of each of a plurality of remote drivers that are capable of remotely driving vehicles, and selecting a remote driver that is available for remote driving of the vehicle during the scheduled time period identified, but for the recitation of generic computer components. This is a method that can be performed in the mind, as no positive vehicle control is recited. That is, other than by reciting a “path information acquiring unit”, “time period identifying unit”, 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of selecting an available remote operator in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the scheduling process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 

Regarding dependent claims 2-4 and 11-15, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process because the claims recite, under their broadest reasonable interpretation as drafted, prioritizing selection of a single remote operator for multiple remote driving sections, indicating another path to the destination if no remote operators are available according to the current path, generating notifications if no remote operators are available, wherein the notification may include a time difference between when remote driving will be required and when a remote driving may be available, and combining future remote driving periods into one if they are sufficiently temporally close to one another. 
Regarding dependent claims 5-10 said claims are deemed to provide significantly more that transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101, because said claims are deemed to integrate the abstract idea into a practical application because the claims recite steps that are rooted in technology. For example, claim 5 recites controlling a path of movement of the vehicle to shift a time period for remote driving to accommodate a remote operator, claim 6 recites controlling a travelling speed of the vehicle to shift a time period for remote driving to accommodate a remote operator, claim 7 recites controlling a path of movement of the vehicle based on management data and a desired time of arrival, and claim 9 recites controlling travelling speed of the vehicle based on management data and a desired time of arrival. Claims 8 and 10 depend from claims 7 
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. Specifically, in Remarks, pages 8-9, Applicant argues that:
“Claims 1 and 16 have been amended to recite “a vehicle control unit that controls at least one of the path of movement of the vehicle and a travelling speed of the vehicle, if none of the plurality of remote drivers are available for remote driving of the vehicle during the scheduled time period identified by the time period identifying unit,” which is the common feature among claims 5-7 and 9. It was indicated in the Office Action that “[Regarding dependent claims 5-10 said claims are deemed to provide significantly more that transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101, because said claims are deemed to integrate the abstract idea into a practical application because the claims recite steps that are rooted in technology.” Therefore, claims 1 and 16, as amended, provide significantly more that transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101.”

Examiner respectfully disagrees with Applicant’s assertions around 35 U.S.C. 101, and instead maintains the 35 U.S.C. 101 rejections as outlined above. Specifically, the reasons that claims 5-10 were originally indicated to provide significantly more than the abstract idea of managing available remote drivers in the mind is that these claims are rooted in technology, as outlined in the previous Office Action (2/3/2021). These claims were not indicated to provide significantly more simply because they recite a “vehicle control unit”. The claims have been examined in light of Applicant’s specification, including the motivation for providing remote drivers, which is that autonomous vehicles are not permitted to travel in certain areas, and require remote drivers to traverse these areas. Simply specifying that the remote driving managing apparatus of claims 1 and 16 each include “a vehicle control unit that controls at least one of the path of movement of the vehicle and a travelling speed of the vehicle” actually refers to a case where the inventive concept is not invoked, and is well-known among autonomous vehicles for providing the autonomous function. Accordingly, the 35 U.S.C. 101 rejections area maintained, as outlined above. 

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/              Primary Examiner, Art Unit 3669